DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 1, 3-5, 12, 14, and 16-18, as amended, are currently pending and have been considered below. Claims 6-11, and 19-21, as previously filed, are currently pending and have been considered below. Claims 2, 13, 15, and 22 have been canceled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12, 14, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 12, and 14 recite the claim element “preset starting position” and “preset end position”. While the original disclosure includes starting positions, current positions, and end positions, no description has been provided to convey the applicant’s differences between starting and end positions and “preset” starting and end positions. 
Claims 3-11, 12, and 16-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are rejected for their dependency. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 7-21 are rejected under 35 U.S.C. 103 as being unpatentable over Navot et al. (US 2015/0379876; hereinafter Navot) in view of Bodin et al. (USP 7,228,232; hereinafter Bodin).
Regarding Claim 1:
Navot discloses a flight direction correction method for an unmanned aerial vehicle, a flight path of the unmanned aerial vehicle comprising a plurality of straight flight path sections, the method comprising: 
obtaining, by a positioning apparatus included in the unmanned aerial vehicle at interval of a predetermined time T, a position of the unmanned aerial vehicle during the unmanned aerial vehicle flies according to a straight flight path section (Navot, Para. [0068], [0094-0097], Navot discloses the aerial vehicle periodically transmits position information to other aerial vehicles, by the navigation system (Fig. 11), additionally the position of the aerial vehicle is obtained through GPS data in order to determine distance between the aerial vehicle and objects); and 
establishing a Cartesian coordinate system I perpendicular to a height direction, and obtaining coordinates (xi-1, yi-1) of a preceding position of the unmanned aerial vehicle obtained at a preceding time by the positioning apparatus in the Cartesian coordinate system I, coordinates (xi, yi) of a current position of the unmanned aerial vehicle obtained at a current time by the positioning in the Cartesian coordinate system I, and coordinates (xb , yb) of the preset end position of the straight flight path section in the Cartesian coordinate system I (Navot, Para. [0022], Fig. 9, Navot discloses determining a plane (two-dimensional Cartesian coordinate system) which contains vector information (positions over time) for the aerial vehicle and object to be avoided); and 
Bodin, in the same field of endeavor of unmanned aerial vehicles, discloses wherein the straight flight path section has a preset starting position (Bodin, Fig. 18, element 576) and a preset end position (Bodin, Fig. 18, element 588); and 
correcting the flight direction of the unmanned aerial vehicle according to an angle, the angle being determined based on the coordinates (xi-1, yi-1) of the preceding position of the unmanned aerial vehicle, the coordinates (xi, yi) of the current position of the unmanned aerial vehicle, and the coordinates (xb , yb) of the preset end position (Bodin, Column 19, Line 62 – Column 20, Line 39, Figure 18, Bodin discloses calculating an intermediate waypoint angled away from the no fly zone, and an angle to return the aerial vehicle to the original straight flight path section following the avoidance maneuver), 
wherein the preceding position of the unmanned aerial vehicle is not the preset starting position of the straight flight path section, and the current position of the unmanned aerial vehicle is not the preset end position of straight flight path section (Bodin, Fig. 7 and 9, Column 13, Line 55 – Column 14 Line 17, Bodin discloses correcting a flight path when a UAV is flying in cross wind and periodically adjusting the vector; the examiner is interpreting the preceding position is not a preset starting position and the current position is not a preset end position). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Navot to include correcting a flight direction which has a preset start and end position based on the angle of the preceding position and current position as disclosed by Bodin in order to perform an avoidance maneuver and return to the straight flight path section, (Bodin, Column 20, Lines 3-13).
Regarding Claim 3:
The combination of Navot and Bodin discloses the method according to claim 1.
Navot further discloses wherein a connection line between the coordinates (xi, yi) of the current position of the unmanned aerial vehicle and the coordinates (xi-1, yi-1) of the preceding position of the unmanned aerial vehicle4827-6504-4613 1-4- is defined as L1, and a connection line between the coordinates (xi, yi) of the current position of the unmanned aerial vehicle at the current time and the coordinates (xb , yb) of the preset end position is defined as L2 (Navot, Para. [0024], Navot discloses a flight path (connection lines) is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location); 
obtaining an angle αi between L1 and a horizontal axis of the Cartesian coordinate system I, and an angle βi between L2 and the horizontal axis of the Cartesian coordinate system I (Navot, Para. [0024], Fig. 9, Navot discloses the aerial vehicle plans the flight path, and therefore the vector of the aerial vehicle is known as applied to the coordinate system of Figure 9, which would include the angles of the aerial vehicle position and direction as related to the coordinate system of Figure 9); and 
deflecting the flight direction of the unmanned aerial vehicle by an angle                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    to the end position (Navot, Para. [0091-0092], Fig. 9, Navot discloses the vector of the aerial vehicle is changed based on the current vector (which includes angles of the aerial vehicle in relation to the coordinate system of Fig. 9) of the aerial vehicle, and object vector (obstacle to be avoided)).  
Bodin, in the same field of endeavor of unmanned aerial vehicles, discloses the correcting the flight direction of the unmanned aerial vehicle according to the angle, the angel being determined based on the coordinates (xi-1, yi-1) of the preceding position of the unmanned aerial vehicle, the coordinates (xi, yi) of the current position of the unmanned aerial vehicle, and the coordinates (xb , yb) of the preset end position (Bodin, Column 19, Line 62 – Column 20, Line 39, Figure 18, Bodin discloses calculating an intermediate waypoint angled away from the no fly zone, and an angle to return the aerial vehicle to the original straight flight path section following the avoidance maneuver).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Navot to include correcting a flight direction based on the angle of the preceding position and current position as disclosed by Bodin in order to perform an avoidance maneuver and return to the straight flight path section, (Bodin, Column 20, Lines 3-13).
Regarding Claim 4:
The combination of Navot and Bodin discloses the method according to claim 3.
Navot further discloses wherein a connection line between the coordinates (xi-1, yi-1) of the preceding position of the unmanned aerial vehicle and the coordinates (xb , yb) of the end position is defined as L3 (Navot, Para. [0024], Navot discloses a flight path is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location; therefore the connection line from the starting position to the end position would be known); 
the deflecting the flight direction of the unmanned aerial vehicle by an angle                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     to the end position comprises: 
wherein, when a slope of L1 is positive, if a slope of L3 is less than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected clockwise, and if the slope of L3 is greater than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected counterclockwise (Navot, Fig. 9, Para. [0092], Navot discloses the defensive direction (deflected flight direction) is based upon the aerial vehicle location and vector, and the amount of objects, and object vectors to be avoided); and 
when the slope of L1 is negative, if the slope of L3 is greater than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected clockwise, and if the slope of L3 is less than the slope of L1, the flight direction of the unmanned aerial vehicle is deflected counterclockwise (Navot, Fig. 9, Para. [0092], Navot discloses the defensive direction (deflected flight direction) is based upon the aerial vehicle location and vector, and the amount of objects, and object vectors to be avoided).  
Regarding Claim 5:
The combination of Navot and Bodin discloses the method according to claim 3.
Navot further discloses before the deflecting the flight direction of the unmanned aerial vehicle, determining whether                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    is greater than or equal to a predetermined value θ, if                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                     is greater than or equal to the predetermined value θ, the flight direction of the unmanned aerial vehicle is deflected by the angle                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    to the preset end position, if                         
                            
                                
                                    
                                        
                                            α
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            β
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    is less than the predetermined value θ, no deflection is performed (Navot, Para. [0083], Navot discloses a predetermined number of defensive directions (predetermined value θ) are used in response to avoiding an object, when the object is in the path of the aerial vehicle, or not using the defensive direction when the object is not in the path of the aerial vehicle).  
Regarding Claim 7:
Navot discloses the method according to claim 1.
Navot further discloses wherein the unmanned aerial vehicle changes the flight direction when an obstacle is detected, and the flight direction of the unmanned aerial vehicle is corrected using the correction method, after detecting bypassing the obstacle (Navot, Para. [0076-0078], Navot discloses the aerial vehicle flight direction is changed or corrected based on the vector of the aerial vehicle (positions over time) and the object vector).  
Regarding Claim 8:
The combination of Navot and Bodin discloses a control method for an unmanned aerial vehicle, the method comprising: 
developing a flight path for the unmanned aerial vehicle based on coordinates of a target position and current coordinates (Navot, Para. [0024], Navot discloses a flight path is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location); and 
flying according to the developed flight path and correcting a flight direction of the unmanned aerial vehicle according to the correction method according to claim 1 (Navot, Para. [0024], [0076-0078], Navot discloses a flight path is planned by the aerial vehicle flight direction is changed or corrected based on the vector of the aerial vehicle (positions over time) and the object vector on route to the destination location).  
Regarding Claim 9:
The combination of Navot and Bodin discloses the method according to claim 8.
Navot further discloses establishing the Cartesian coordinate system I perpendicular to the height direction, and obtaining coordinates (xa1, ya1) of a starting point of a first straight flight path section of the flight path in the Cartesian coordinate system I and coordinates (xb1, yb1) of an end point of the first straight flight path section in the Cartesian coordinate system I (Navot, Para. [0022], Fig. 9, Navot discloses determining a plane (two-dimensional Cartesian coordinate system) which contains vector information (positions over time) for the aerial vehicle and object to be avoided); and 
obtaining an initial flight direction of the unmanned aerial vehicle based on the coordinates (xa1, ya1) of the starting point and the coordinates (xb1, yb1) of the end point, and flying according to the obtained initial flight direction (Navot, Para. [0024], Navot discloses a flight path is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location).  
Regarding Claim 10:
The combination of Navot and Bodin discloses the method according to claim 9.
Navot further discloses when the unmanned aerial vehicle reaches a joint point with an adjacent straight flight path section, a connection line between coordinates of a starting point of a preceding straight flight path section in the Cartesian coordinate system I and coordinates of an end point of the preceding straight flight path section in the Cartesian coordinate system I is defined as Li, a connection line between coordinates of a starting point of a subsequent straight flight path section in the Cartesian coordinate system I and coordinates of an end point of the subsequent straight flight path section in the Cartesian coordinate system I is defined as Li+1 (Navot, Para. [0024], Navot discloses a flight path (connection lines) is planned by the aerial vehicle based on the information provided to the aerial vehicle which includes source location, current position, and destination location), obtaining an angle δi between Li and a horizontal axis of the Cartesian coordinate system I and an angle δi+1 between Li+1 and the horizontal axis of the Cartesian coordinate system I (Navot, Para. [0024], Fig. 9, Navot discloses the aerial vehicle plans the flight path, and therefore the vector of the aerial vehicle is known as applied to the coordinate system of Figure 9, which would include the angles of the aerial vehicle position and direction as related to the coordinate system of Figure 9), deflecting the flight direction of the unmanned aerial vehicle to a position of the end point of the subsequent straight flight path section by an angle of δi + δi+1 to enter the subsequent straight flight path section (Navot, Para. [0091-0092], Fig. 9, Navot discloses the vector of the aerial vehicle is changed based on the current vector (which includes angles of the aerial vehicle in relation to the coordinate system of Fig. 9) of the aerial vehicle, and object vector (obstacle to be avoided)).  
Regarding Claim 11:
The combination of Navot and Bodin discloses the method according to claim 9.
Navot further discloses receiving an instruction from a first remote controller to take off, and reaching the target position, and receiving an instruction from a second remote controller to land (Navot, Para. [0066-0070], Navot discloses an automated aerial vehicle management system which comprises of materials handling facilities, relay locations, and delivery locations which are all connected to a wireless mesh network and may remotely control the aerial vehicle to instruct take off and landing operations).  
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 16:
The claim recites analogous limitations to claim 3 above, and is therefore rejected on the same premise.
Regarding Claim 17:
The claim recites analogous limitations to claim 4 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 21:
The combination of Navot and Bodin discloses the method according to claim 1.
Navot further discloses, wherein the predetermined time T is determined according to weather conditions and environment (Navot, Para. [0024], [0095-0097], Navot discloses the flight path and actual navigation of the route are planned based on weather information provided to the aerial vehicle through sensors, other aerial vehicles, or a central location, with the sampling rates over a period of time being part of the flight path and navigation of the route for the aerial vehicle).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Navot in view of Bodin and in further view of Shi et al. (US 2016/0093124; hereinafter Shi).
Regarding Claim 6:
The combination of Navot and Bodin discloses the method according to claim 1.
Shi, in the same field of endeavor of unmanned aerial vehicles, discloses wherein in a straight flight path section, at a first predetermined distance from an end point of the straight flight path section, the predetermined time T is reduced (Shi, Para. [0024-0025], Shi discloses the sampling rate from the sensors, which include geographic position, can be changed for predetermined conditions (i.e. landing, nearing end of flight path)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Navot to include a varying sampling rate of position data as disclosed by Shi in order to capture additional information useful during accident reconstruction, (Shi, Para. [0051]).
Regarding Claim 19:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Response to Arguments
Applicant's arguments filed April 27th, 2022 have been fully considered but they are not persuasive. 
In regards to the independent claims 1, 12, and 14 the applicant argues the cited art of Navot and Bodin fail to disclose individually or in combination that a planned path is modified based on the location/position of an obstacle and not based on only angle of the unmanned aerial vehicle as it travels along a path. The examiner respectfully disagrees. As stated in the previous office action, Bodin discloses the correcting of a flight direction according to the angle determined based on position at a preceding time, position at a current time, and position at end of the straight flight path, (Bodin Column 19 line 62 – Column 20 Line 39, Figure 18). Additionally, Bodin discloses modifying a planned path of the unmanned aerial vehicle based on the angle of the travel path, see at least Column 13 Line 55 – Column 14 Line 17, Fig. 7. Therefore, the cited art discloses the argued limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JASON HOLLOWAY/Primary Examiner, Art Unit 3664